Citation Nr: 1043228	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for pituitary gland adenoma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1973 
and from July 1973 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the above claim.

The issue of entitlement to service connection for pituitary 
gland adenoma, on the merits, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied reopening the 
Veteran's claim for service connection for pituitary gland 
adenoma.  The Veteran did not appeal.

2.  Evidence relevant to the claim for service connection for 
pituitary gland adenoma received since the April 2005 decision, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence relevant to the claim for service connection for 
pituitary gland adenoma received since the RO's final decision is 
new and material; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2005 rating decision, the RO denied reopening the 
Veteran's claim for service connection for pituitary gland 
adenoma as there was no evidence showing that the pituitary gland 
adenoma was in any way related to service or existed within one 
year of separation from service; the same bases upon which the 
initial claim was denied in September 1996.  The Veteran did not 
appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the Board 
finds that evidence has been submitted following the RO's final 
decision that is sufficient to reopen the Veteran's claims for 
service connection as it is "new" within the meaning of 38 C.F.R. 
§ 3.156.  This evidence includes a letter, dated September 2007, 
from the Veteran's private physician who treated the Veteran 
since April 1994 for symptoms that suggested a pituitary 
disorder.  The physician stated that he reviewed medical records 
that the Veteran brought and opined that the Veteran suffered 
from pituitary disorders since the late 1980s as suggested by 
history and symptoms.  Also of record are statements dated 
January 2009, including those from the Veteran's wife and sister, 
stating symptoms that they observed in the Veteran in the early 
1990s.  Finally, new evidence also includes statements submitted 
by the Veteran and a September 2010 hearing transcript which 
contain statements regarding the Veteran's symptoms beginning 
while he was in service and descriptions of responsibilities in 
service that exposed him to radiation and possibly herbicides.  
The Board further finds that this evidence is material as it 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim; that is, it demonstrates 
that the Veteran had evidence of a pituitary disorder during 
service or, at the very least, within one year of service.  As 
new and material evidence has been presented, the claim is 
reopened.

Notice and Assistance

The duties to notify and assist with regard to the issue of 
whether new and material evidence has been received have been met 
to the extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for pituitary gland adenoma is reopened; the 
appeal is granted to this extent only.


REMAND

As noted above, new and material evidence has been received to 
reopen the claim for service connection for pituitary gland 
adenoma.  After completing the necessary development, the claim 
must be readjudicated on a de novo basis.

During the September 2010 hearing, the Veteran described working 
near radar equipment in Honduras in approximately 1983.  As the 
Veteran's claim includes a theory of entitlement based on 
radiation exposure, the Board finds that the RO should make 
arrangements to obtain the Veteran's service personnel records in 
order to verify that the Veteran had been assigned to a radar 
base.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Davis v. Brown, 
10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  
There are certain types of cancer that are presumptively service 
connected specific to "radiation- exposed veterans."  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A "radiation-exposed veteran" is specifically defined by 38 
C.F.R. § 3.309(d)(3).  Here, there is no evidence to suggest that 
the Veteran was a "radiation-exposed veteran" as defined above, 
nor has he alleged that he participated in one of the listed 
"radiation risk activities."  See 38 C.F.R. § 3.309(d)(ii).  
Rather, he contends that exposure to radiation from radar caused 
his condition.

The applicable regulations apply only to ionizing radiation.  It 
is unclear from the record whether the Veteran's duties during 
service in resulted in exposure to ionizing radiation.  

If it is determined that the Veteran was exposed to ionizing 
radiation, the regulations call for specific development of the 
claim.  For claims of ionizing radiation exposure not arising 
from participation in atmospheric nuclear weapons testing or 
occupation of Hiroshima or Nagasaki, a request will be made for 
any available records concerning a veteran's exposure to 
radiation. See 38 C.F.R. § 3.311(a)(2)(iii).  All such records 
will be forwarded to the Under Secretary for Health, who will be 
responsible for the preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.  If appropriate, 
the claim should then be forwarded to the Under Secretary for 
Benefits pursuant to 38 C.F.R. § 3.311(c) for an opinion as to 
whether it is at least as likely as not that the Veteran's 
exposure to radiation resulted in pituitary gland adenoma.  

The RO/AMC should undertake any development necessary to 
determine whether the Veteran's service duties exposed him to 
ionizing or non-ionizing radiation and obtain any additional 
records which may contain information pertaining to the Veteran's 
radiation dose in service. 

However, if it is determined that the Veteran was exposed to non-
ionizing radiation, the RO/AMC should nonetheless forward the 
matter to an appropriate VA examiner for review of the claims 
file and an opinion as to whether it is at least as likely as not 
that the Veteran's pituitary gland adenoma was etiologically 
related to exposure to non-ionizing radiation in service.  See 
Combee, supra. 

Given that the Veteran was likely exposed to some level of radar 
during military service, and the statements submitted by his 
mother, sister and private physician, a medical opinion based on 
a review of the entire record is necessary to decide this claim.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service 
personnel records, to include all records 
associated with service in Honduras around 
1996 and/or service on a radar base, and a 
formal finding of any radiation risk 
activity must be issued and associated with 
the claims file.  If these records are not 
available, a negative reply is required.

2.  If, and only if, it is found that the 
Veteran was exposed to ionizing radiation, 
the RO/AMC should request any available 
records which may contain information 
pertaining to the Veteran's radiation 
exposure in service.  If the search results 
in a negative response, the RO should 
document that response in the claims file.

The claims file, including any additional 
records obtained as a result of this 
remand, should then be forwarded to the 
Director of the VA Compensation and Pension 
(C&P) Service and VA Under Secretary for 
Health pursuant to 38 C.F.R. § 3.311, for 
preparation of a dose estimate and, if 
appropriate, forwarded the VA Under 
Secretary for Benefits for an opinion as to 
whether it is at least as likely as not 
that the Veteran's diagnosed pituitary 
gland adenoma resulted from in-service 
exposure to ionizing radiation.

3.  If it is found that the Veteran was 
exposed to non-ionizing radiation during 
service, the RO/AMC should refer the case 
to an appropriate VA examiner for an 
opinion as to whether it is at least as 
likely as not that the Veteran's diagnosed 
pituitary gland adenoma resulted from in-
service exposure to non-ionizing radiation.

4.  if it is determined that the Veteran 
was not exposed to radiation (either 
ionizing or non-ionizing) during service, 
the RO/AMC should refer the case to an 
appropriate VA examiner for an opinion as 
to whether it is at least as likely as 
not that the pituitary gland adenoma had 
its onset during active military service or 
is related to in-service disease or injury.

The examiner must provide a complete 
rationale for all conclusions reached. 

5.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


